Kellogg, J. (dissenting):
I agree with the presiding justice that the original act creating the Long Sault Development Company was in most respects constitutional, and that the State Treasurer should have accepted the tender. I dissent from the determination that the repeal was in any way a condemnation of the property under the power of eminent domain.
Many times we are left in doubt as to the legislative intent. In this case the Legislature has declared its intent and bases the repeal solely upon the ground that the original act was unconstitutional. There is no suggestion that it intended to appropriate the property of the company for public use. It sought to repeal the grant of rights which it had made to the company and, as a matter of fairness, felt bound to reimburse it for the expenditures it had made under the act.
The provision that the enumeration of the grounds for the *413repeal shall not qualify or impair the force of the repeal means simply that the repeal is absolute, whether the grounds stated are good or bad. It does not mean that we can ignore the declared intent of the Legislature and find a legislative intention directly opposite to that expressed in the act.
The Legislature declared in plain words the reasons which impelled it to make the repeal, but declared that the repeal should be effective in any event. An attempt by the State to recede from its contract cannot be construed into appropriating property under its power of eminent domain.
The company had some right under the grant. The act creating the company granted to it certain rights, so far as the State had the power to make such grant, and the company was to make annual compensation for such grant. The fact that the grant is not as broad and as effective as its terms imply is no reason why the State can recede from it. It might furnish ground for the company to seek to be relieved from paying the purchase price that the State cannot legally transfer what it undertook to grant. The fact that the company is getting less than the contract contemplated it should get is no reason why the State can refuse to receive the consideration.
We may assume that the Legislature had the power to repeal the charter of the corporation, but it cannot, by repeal, take away the vested rights. We need not consider whether the company had sufficient life to continue this proceeding, as the complaint of the taxpayer may well be heard and the court may well act upon it. The mandamus should, therefore, issue, leaving it to be determined in a proper way and proper manner what right the company, or a trustee appointed to receive its assets, may have.
Howard, J., concurred.
Orders affirmed, without costs.